I concur with some reluctance. I think it is demonstrably unfortunate that, with all the serious problems facing law enforcement authorities, valuable time and scarce money should be invested in setting the cumbersome machinery of extradition at work so that a mother (and a grandmother), to whom it seems clear that an Ohio court with unquestioned jurisdiction to proceed has awarded custody, may be charged in Virginia with a felony of recovering her own children. It becomes doubly suspect when we are informed by counsel that the mother and her children are now lawfully domiciled in Nebraska, beyond the effective power of Ohio to surrender, and that the full majesty of the law will presumably descend on the resident grandmother. Doubtless, all of this was in the trial court's mind when it granted the writs.
If, as my brother Black convincingly argues and I am constrained to agree, the courts are without authority to interrupt otherwise regular proceedings between the governors of the two states, then we are witness to one of the more unfortunate usages of legal process. If the mother and grandmother erred in using self-help to recover the children, as very arguably they did, the error is now being redressed, in my judgment, in a resoundingly disproportionate manner.